DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
The amendment filed 2/1/2022 has been entered.  Claims 2-3 and 9 have been canceled.  Claims 1, 4-8 and 10-11 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  on line 6, a comma or similar separator is needed after “structure”, before “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sechrist (One-Dimensional and Three-Dimensional Photonic Crystals Created Using Atomic Layer Deposition, hereinafter referred to as “Sechrist Thesis”) in view of Mane (Atomic Layer Deposition of W:Al2O3 Nanocomposite Films with Tunable Resistivity).
Sechrist Thesis discloses the formation of one-dimensional photonic crystals as well as the modification of three-dimensional photonic crystals utilizing atomic layer deposition (ALD) of tungsten (W) and/or alumina (Al2O3) from cycles of trimethylaluminum (TMA) and water (H2O) for the Al2O3 ALD, and tungsten hexafluoride (WF6) and disilane (Si2H6) for the W ALD (Abstract; Chapter 3, I. Introduction; Chapter 4, I. Introduction; and Chapter 5, II. Experimental).  Sechrist Thesis specifically discloses one-dimensional photonic crystals constructed from ALD films only by alternating layers of crystalline W and amorphous Al2O3 to produce W/Al2O3 nanolaminates using cycles of TMA and H2O for the Al2O3 ALD, and WF6 and Si2H6 for the W ALD, with examples utilizing an ALD cycle percentage of W within a range of 30-50 ALD cycle percentage, wherein the resulting W/Al2O3 nanolaminates may be utilized for high temperature applications (Abstract; Chapter 3: Introduction; Results, pages 39-46; and IV. Discussion, page 58).  Sechrist Thesis discloses ALD modification of three-dimensional photonic crystals formed by self-assembly of silica spheres of 255 ± 13nm diameter on a substrate into a close-packed colloidal crystal or synthetic opal structure having an average lattice spacing of 222nm (reading upon the instantly claimed “a photonic crystal coating on a substrate, the photonic coating comprising a plurality of photonic coating nanoparticles, the photonic crystal coating having a periodic mesoporous structure having pores between 100nm and 2000nm” of instant claim 1, as well as the claimed size of the photonic coating nanoparticles of instant claim 10), that is then coated and infiltrated with Al2O3 as a matrix material filling the voids between the silica spheres in the opal structure (reading broadly upon the claimed “optical coating deposited on the photonic crystal coating and infiltrating the periodic mesoporous structure the optical coating comprising… an amorphous Al2O3 matrix; Abstract; Chapter 4: I. Introduction, pages 63-64; II. Experimental, Sections A and C; III. Results; and IV. Discussion, page 89).  Sechrist Thesis also discloses ALD modification of three-dimensional photonic crystals of periodic lattices tuned in size from a lattice spacing of 100nm to 1300nm, formed from silica or polystyrene spheres of varying diameter from 125nm to 1600nm assembled into a close-packed structure on a substrate (also reading upon the instantly claimed “photonic crystal coating on a substrate…comprising a plurality of photonic crystal nanoparticles…having a periodic mesoporous structure having pores between 100nm and 2000nm” of instant claim 1), wherein ALD modification with W produces a metal photonic band gap (MPBG) material of metal-low dielectric materials, e.g. similar to dielectric photonic band gap (DPBG) materials of high dielectric-low dielectric materials but with the advantage that MPBG materials can be used at high temperatures (Chapter 5: I. Introduction; and II. Experimental).  Sechrist Thesis discloses that in producing the MPBG materials, opal templates were first coated with an Al2O3 ALD adhesion layer prior to deposition and infiltration with W ALD (Chapter 5, Experimental, page 99) and thus the infiltrating “matrix” of these photonic crystal structures can be said to comprise both an amorphous Al2O3 and refractory tungsten as the “optical coating” in the instant invention; but does not disclose that the infiltrating matrix material deposited on and infiltrating the three-dimensional photonic crystal opal structure, e.g. the “optical coating deposited on the photonic crystal coating and infiltrating the periodic mesoporous structure”, comprises “a plurality of optical coating refractory tungsten nanoparticles having sizes between 0.1nm and 10nm and an amorphous Al2O3 matrix” with “the optical coating comprising 30-50 ALD cycle percentage of refractory tungsten nanoparticles” as recited in instant claim 1, nor that the resulting “photonic construct has a solar absorptivity ≥ 90% and an IR emissivity ≤0.05 at a temperature above 720ºC” as instantly claimed.
However, Sechrist Thesis also discloses that in producing the ALD modified opal photonic crystals by infiltrating the opal structure produced from silica spheres with Al2O3, the infiltrated Al2O3 will not product a band gap due to the relatively low refractive index of the ALD Al2O3 of nAl2O3 =1.65 and thus small refractive index difference, e.g. in comparison to nSiO2 = 1.43, and that although in general, a band gap can be produced by increasing the refractive index difference between the matrix and the silica spheres by filling the opal structure with a high-index material, Al2O3 ALD on opal was studied as a model system to understand the growth and effects of ALD films on opal photonic crystals (Chapter 4, I. Introduction; Pages 85 and 93).  Sechrist Thesis also discloses that while W ALD coated systems provide tunable stop band structures, no W thickness on an opal template allowed a DPBG in the visible region despite its high refractive index in this region, but that the “[m]etal coated systems may be expanded to deposit various other metals to create a MPBG in regions unallowed by W optical properties” (Chapter 5, IV. Conclusions).  Hence, Sechrist Thesis provides a clear teaching and/or suggestion of utilizing other high refractive index materials as the ALD infiltrating matrix of the ALD modified photonic crystal structure other than W or Al2O3, separately as in Chapters 4-5.
Further, Mane discloses that in contrast to previous work forming ALD W:Al2O3 nanolaminates composed of alternating distinct layers of the two materials, the Mane study “focused on synthesizing more thoroughly mixed W:Al2O3 composites in an effort to achieve unique electrical properties distinct from either material in their bulk form”, wherein Mane discloses composite films contained metallic W nanoparticles of about 1nm diameter embedded in an amorphous Al2O3 matrix (reading upon the claimed “optical coating comprising a plurality of optical coating refractory nanoparticles having sizes between 0.1nm and 10nm and an amorphous Al2O3 matrix” as in instant claim 1, as well as the claimed optical coating nanoparticle size of instant claim 11), and specifically discloses that the composite films can be tuned by adjusting the W cycle percentage with specific discussions at 50% W and in the range of 10-30%W (reading upon and/or suggesting a cycle percentage as instantly claimed; Abstract; 1. Introduction, page 186; and 2. Results and Discussion).  Mane, like Sechrist Thesis (Chapter 2, Section II. A. i., page 18; Chapter 3, page 24 and IV. Conclusions), uses in-situ quartz crystal microbalance (QCM) measurements to analyze the ALD films with a summary of the in-situ QCM measurements shown in Fig. 2 and ranging from a %W cycles of 0 to 90% (Section 2.1).  Mane discloses that the W:Al2O3 was selected for a number of reasons including that ALD W has a very low electrical resistivity, while ALD Al2O3 is an excellent insulator, such that the “contrast offers the potential for an extremely wide range of tunable resistance values”, and that “by modulating the proportion of W in the Al2O3 matrix”, it is expected that the optical, mechanical and electrical properties of W:Al2O3 composite layers can be broadly adjusted (paragraph bridging pages 186-187).  Hence, given that Mane provides a clear teaching that the optical and electrical properties of the ALD W:Al2O3 composite can be tuned by modulating the proportion of W in the amorphous Al2O3 matrix, or the ALD cycle percentage of refractory tungsten nanoparticles as in the claimed invention, wherein one skilled in the art would clearly recognize that an increase in W would not only decrease the electrical resistivity of the composite as shown by Mane in Fig. 8, but also increase the refractive index of the mixed ALD material, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize the mixed ALD W:Al2O3 material comprising a plurality of refractory tungsten nanoparticles of 1nm in diameter dispersed in an amorphous Al2O3 matrix as taught by Mane as the modifying or infiltrating ALD matrix material in the invention taught by Sechrist Thesis as opposed to the optically-limiting ALD W or low-index ALD Al2O3 separately, utilizing routine experimentation to determine the optimum ALD cycle percentage of W to provide the desired optical, mechanical and electrical properties for a particular end use, specifically the desired high refractive index for a photonic band gap as disclosed by Sechrist Thesis to provide the desired solar absorptivity and IR emissivity for a particular end use of the photonic construct taught by Sechrist Thesis in view of Mane, given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  Hence, the claimed invention as recited in instant claims 1, 4-8 and 10-11 would have been obvious to one having ordinary skill in the art based upon the teachings of Sechrist Thesis in view of Mane as discussed in detail above and one having ordinary skill in the art would have reasonably expected the photonic construct taught and/or suggested by Sechrist Thesis in view of Mane to exhibit the same optical properties and levelized cost of electricity as instantly claimed.
Response to Arguments
Applicant’s arguments filed 2/1/2022 have been fully considered but are moot in light of the new grounds of rejection presented above.
Any objection or rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s response filed 2/1/2022 and/or the new grounds of rejection presented above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Etheridge (US2006/0170334) discloses a photonic construct comprising a photonic crystal coating on a substrate formed from a plurality of photonic coating nanoparticles or spheres and having a periodic mesoporous opal structure, and an optical coating deposited on the photonic crystal coating and infiltrating the periodic mesoporous opal structure, wherein the optical coating is formed from a non-limiting inorganic material that may be coated and infiltrated into the interstitial volume or pores between the photonic coating nanoparticles or spheres, and the photonic construct can be tuned to yield a band gap in a desired spectral region in the infrared or visible region of the electromagnetic spectrum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 20, 2022